Title: William W. Hening to Thomas Jefferson, 21 November 1809
From: Hening, William Waller
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Richmond 
                     21st Novr 1809.
          
          
		  
		  
		  Being about to announce the publication of the first Volume of the Statutes at Large, I cannot suppress the anxiety which I feel to accompany it with the testimonials of some literary Characters whose recommendations would tend to introduce it. The Judges of the Supreme Courts, at this place, with the members of the bar, have offered their sanction to the utility of the work; but knowing the weight which your name would give, I am unwilling to announce the volume ’till I hear from you—Should it be your opinion, after perusing the work, that it merits the encouragement of the public, an expression of that opinion will greatly aid me in my arduous, and hitherto, unproductive undertaking.—My subscription is, indeed, very respectable, but far from being numerous; and if there be any case, in which it is proper to be guided by the opinions of others, it is certainly in relation to literary matters.
          
            I am respectfy yrs
            
                  
               Wm: W: Hening
          
        